Case: 21-30494   Document: 00516321679        Page: 1     Date Filed: 05/17/2022




          United States Court of Appeals
               for the Fifth Circuit                            United States Court of Appeals
                                                                         Fifth Circuit

                                                                       FILED
                                                                   May 17, 2022
                               No. 21-30494                       Lyle W. Cayce
                                                                       Clerk

   Bank of Louisiana, and Affiliated Parties; G. Harrison
   Scott; Johnny C. Crow,

                                                        Plaintiffs—Appellants,

                                  versus

   Federal Deposit Insurance Corporation,

                                                        Defendant—Appellee,
   ______________________________

   Bank of Louisiana; G. Harrison Scott; Johnny C. Crow,

                                                        Plaintiffs—Appellants,

                                  versus

   Federal Deposit Insurance Corporation,

                                                        Defendant—Appellee.


              Appeal from the United States District Court
                  for the Eastern District of Louisiana
           USDC Nos. 2:21-cv-779, 2:21-cv-1247, and 2:21-cv-1248
Case: 21-30494      Document: 00516321679           Page: 2    Date Filed: 05/17/2022




                                     No. 21-30494

   Before Richman, Chief Judge, and Costa and Ho, Circuit Judges.
   Gregg Costa, Circuit Judge:
          The Bank of Louisiana and two of its directors appeal the district
   court’s dismissal of their complaints against the Federal Deposit Insurance
   Corporation (FDIC). The district court ruled that the complaints rehashed
   allegations that it had repeatedly held it lacked jurisdiction to consider. We
   affirmed those jurisdictional dismissals. The question is whether those
   earlier jurisdictional rulings have preclusive effect.
          This appeal marks the Bank’s latest attempt to overturn a series of
   orders by the FDIC penalizing the Bank for violating federal banking laws. In
   2019, the Bank petitioned this court for direct review of those orders under a
   provision of the banking code which vests federal circuit courts with
   “exclusive” jurisdiction to review final orders by the Board. 12 U.S.C. §
   1818(h)(2). We had jurisdiction over those direct appeals but remanded so
   the agency could consider an intervening Supreme Court ruling. Bank of La.
   v. FDIC, 919 F.3d 916, 920–21 (5th Cir. 2019) (describing the procedural
   history). Meanwhile, the Bank had sued the FDIC in district court, alleging
   several constitutional issues arising out of the same enforcement
   proceedings. The district court dismissed that suit for lack of subject matter
   jurisdiction, and we affirmed. Id. at 921. We explained that the Bank’s
   constitutional claims were intertwined with the enforcement proceedings
   themselves and thus could not be brought in district court. Id. at 928.
          One year later, the Bank filed another complaint against the FDIC in
   district court asserting the same constitutional violations. The Bank also
   twice requested that we transfer its direct appeals from the enforcement
   proceedings—both of which raised the same issues—to the district court.
   On all three occasions, we reiterated that the district court lacked jurisdiction
   to hear the Bank’s claims. See Bank of La. v. FDIC, 807 F. App’x 360, 362
   (5th Cir. 2020) (unpublished); Bank of La. v. FDIC, 832 F. App’x 323, 324




                                           2
Case: 21-30494       Document: 00516321679           Page: 3   Date Filed: 05/17/2022




                                      No. 21-30494

   (5th Cir. 2020) (unpublished); Bank of La. v. FDIC, 841 F. App’x 735, 736
   (5th Cir. 2021) (unpublished) (“We have already held that the district court
   properly dismissed the Bank's claims for lack of subject matter
   jurisdiction. . . . The Bank makes no attempt to grapple with our decision in
   Bank of Louisiana and it raises the very same arguments now as it did before
   us in that case.”).
          Undeterred by these rulings, the Bank filed three more complaints
   against the FDIC in district court. The court consolidated all three cases and
   dismissed them—this time, under the doctrine of claim preclusion. The bank
   appeals this latest dismissal, arguing that the prior jurisdictional rulings do
   not have preclusive effect.
          But cases dismissed on jurisdictional grounds can have preclusive
   effect. “It has long been the rule that principles of res judicata apply to
   jurisdictional determinations.” Ins. Corp. of Ir., Ltd. v. Compagnie Des
   Bauxites De Guinee, 456 U.S. 694, 702 n.9 (1982); see also Boone v. Kurtz, 617
   F.2d 435, 436 (5th Cir. 1980) (per curiam) (affirming the district court’s sua
   sponte dismissal, on the basis of res judicata, of claims that were dismissed for
   lack of jurisdiction in a prior case).
          We have sometimes used the terms “claim preclusion” or “true res
   judicata” to describe the preclusive effect of jurisdictional rulings. See, e.g.,
   Comer v. Murphy Oil USA, Inc., 718 F.3d 460, 466, 469 (5th Cir. 2013). But
   “issue preclusion” is the better framing.          See 18A Charles Alan
   Wright et al., Federal Practice and Procedure § 4436 (3d
   ed. 2022) (“Although a dismissal for lack of jurisdiction does not bar a second
   action as a matter of claim preclusion, it does preclude relitigation of the
   issues determined in ruling on the jurisdiction question.”). Issue preclusion
   makes more sense for jurisdictional rulings because the dismissal of a
   complaint for lack of jurisdiction does not “make the case res judicata on the
   substance of the asserted claim.” Boone, 617 F.2d at 436; see also Petro-Hunt,




                                            3
Case: 21-30494      Document: 00516321679           Page: 4    Date Filed: 05/17/2022




                                     No. 21-30494

   L.L.C. v. United States, 365 F.3d 385, 395 (5th Cir. 2004) (requiring a “final
   judgment on the merits” in the earlier suit for claim preclusion (emphasis
   added)). If the jurisdictional problem is later fixed, the suit can be refiled.
   Wright et al. § 4436 (recognizing that a claim dismissed on
   jurisdictional grounds does not bar “a second action on the same claim that
   corrects the deficiency found in the first action”); see Lopez v. Pompeo, 923
   F.3d 444 (5th Cir. 2019) (explaining that “when this court dismisses a case
   due to failure of one particular jurisdictional element, and the party later
   cures that jurisdictional defect and brings a new suit, res judicata does not bar
   the second suit”); cf. Whole Woman’s Health v. Hellerstedt, 579 U.S. 582, 600
   (2016) (explaining that a judgment, “which rests on the prematurity of the
   action or on the plaintiff’s failure to satisfy a precondition to suit, does not
   bar another action by the plaintiff” once those issues are resolved (quoting
   Restatement (Second) of Judgements § 20 cmt. k (1980)). For
   example, a suit over which a federal court lacks jurisdiction because of an
   insufficient amount-in-controversy can later be filed in state court. See
   Ansari v. Bella Auto. Grp., Inc., 145 F.3d 1270, 1272 (11th Cir. 1998) (per
   curiam). Or a case dismissed as premature may later ripen. Cf. DM Arbor
   Ct., Ltd. v. City of Houston, 988 F.3d 215, 221 (5th Cir. 2021) (reinstating a
   case that the district court properly dismissed as unripe because it ripened
   during appeal). That is why jurisdictional dismissals are without prejudice to
   refiling. See Fed. R. Civ. P. 41(b).
          Preclusion principles do, however, bar relitigation of the same
   jurisdictional issue decided in a prior case. Boone, 617 F.2d at 436; Comer, 718
   F.3d at 469. The Bank’s new complaints aim to do just that. Once again, the
   Bank contends there is district court jurisdiction over its constitutional claims
   against the FDIC. That is the same issue we decided against the Bank in the
   prior suits.   The new complaints thus repeat rather than remedy the
   jurisdictional problem that warranted the earlier dismissals. As a result, the
   previous rulings preclude these latest suits.
          The judgment is AFFIRMED.

                                          4